Title: From George Washington to George Clinton, 21 October 1780
From: Washington, George
To: Clinton, George


                  
                     
                     Dear Sir
                     Head Quarters near Passaic Octr 21st 1780
                  
                  I do myself the honor to inclose Your Excellency the Copy of a
                     Letter which has just come to hand from Mr Duer.
                  Altho the testimony contained in it does not seem to be so direct
                     as to make Mr Smith obnoxious to a military process, Yet, agreable to Mr Duer’s
                     request, I thought it necessary you should be apprised of it, that the State
                     may be enabled to take the proper measures for the public safety.
                  How far this information ought to co-operate with other
                     circumstances to have Mr Smith removed from the vicinity of our Posts at Kings
                     Ferry, Your Excellency, from a full knowledge of his character &
                     connections, will be better able to determine than I am. I have the honor to be
                     With the greatest Respect & Esteem Your Exclly’s mos. ob. 
                  
                     G: W——n
                  
               